Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a non-final office action. This application contains total 24 claims. 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2022 has been entered.

Response to Amendment
3.	This action is in response to communication filed on 12/07/2021.
a. Claims 1-9, and 15-24 are pending in this application.
b. Claims 1, 5, 8, 15 and 18-20 has been amended.
c. Claims 10-14 has been canceled.
d. Claims 21-24 has been newly added.
 
Claim Rejections - 35 USC § 112
10-14 were rejected under 112(f) as the claim limitation(s) used a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder was not preceded by a structural modifier.  Such claim limitation(s) were: “A data processing system comprising…a script engine configured to…” in claim 10 and 14, “the Ethernet port and the ARINC 429 output are each configured to…” in claim 11, “a flight data receiver configured to…” in claim 12, and “the FDR is a line replaceable unit configured to” in claim 13. The response filed on 12/07/2021 was responsive regarding the respective rejection and claims 10-14 were canceled.  As a result, the claim rejection has been withdrawn.

Response to Arguments Regarding Claim Rejections – 35 USC § 103
5.	Applicant's arguments, see page 7-11 of REMARKS, filed on 12/07/2021 have been fully considered. 
Applicant’s arguments with respect to claim(s) 8, and 21-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 	Applicant’s arguments with respect to claim(s) 1-6, 9, 15-17 and 19 have been considered but they are not persuasive. Applicant argues in substance that:

	Regarding applicant’s remarks that neither Schmutz nor Jacob teaches “a scripting engine disposed within a flight data recorder (FDR) receiving a plurality of algorithms; and the scripting engine [within the FDR] running the plurality of algorithms”, Examiner disagrees. Examiner would like to point out abstract of primary reference Schmutz where flight data recorder (FDR) determining an occurrence of an exception condition based on evaluation of exception parameter using various algorithms (see abstract, [28-29, 31]). Schmutz further shows FDR in fig. 2(122), here FDR include many components of which component that evaluates the exception parameter is the scripting engine (i.e. scripting engine is within FDR). Examiner used Jacob fig. 1(12, 38) and [65] to disclose limitation “a scripting engine disposed within a flight data recorder (FDR) receiving a plurality of algorithms from a script database within the flight data recorder”. Jacob discloses that the rules database defines aircraft data conditions or events which trigger certain functions of the data processing unit (12) (i.e. here data processing unit is a scripting engine which processes FDR file, 12 therefore have both the scripting engine and the FDR). The rules database 38 within 12 have rules stored which is used by processing unit (12) to compare all inputs being monitored (104) to a rules database (i.e. processing unit 12 receives the 

b. “Applicant respectfully submits that the rules database of Jacobs, being updated with new rules, does not teach or suggest any scripting engine receiving an algorithm. Jacobs clearly describes that the rules database is a database stored in non-volatile memory and stores data which can be updated. One of skill in the art would clearly have understood that a database storing data is not a scripting engine which can run algorithms. Further, updating data in a database does not teach or suggest receiving any algorithm.” (see Remarks, page 9)
Regarding above remarks that “rules database of Jacobs, being updated with new rules, does not teach or suggest any scripting engine receiving an algorithm”, Examiner would like to point out Jacobs fig. 1(12, 38) and [65]. Jacob discloses that the rules database defines aircraft data conditions or events which trigger certain functions of the data processing unit (12) (i.e. here data processing unit is a scripting engine). The rules database 38 within 12 have rules stored which is used by processing unit (12) to compare all inputs being monitored (104) to a rules database (i.e. processing unit 12 receives the plurality of rules from database in 38). Here, the processing unit 12 using the rules from database 38 is scripting engine receiving algorithms. Therefore, Jacobs sufficiently disclose above argued subject matter.


Regarding applicant’s remarks that “one of skill in the art could not have modified the FDR of Schmutz to include the updatable rules database of Jacobs”, Examiner disagrees. Examiner would like to point out primary reference Schmutz where flight data recorder (FDR) determining an occurrence of an exception condition based on evaluation of exception parameter using various algorithms (see abstract, [28-29, 31]). Schmutz further shows FDR in fig. 2(122), here FDR include many components of which component that evaluates the exception parameter is the scripting engine (i.e. scripting engine is within FDR). Examiner used Jacob fig. 1(12, 38) and [65] to disclose limitation “a scripting engine disposed within a flight data recorder (FDR) receiving a plurality of algorithms from a script database within the flight data recorder”. Jacob discloses that the rules database defines aircraft data conditions or events which trigger certain functions of the data processing unit (12) (i.e. here data processing unit is a scripting engine which processes FDR file, 12 therefore have both the scripting engine and the FDR). The rules database 38 within 12 have rules stored which is used by processing unit (12) to compare all inputs being monitored (104) to a 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 6-7, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schmutz et al. (US 2016/0075443 A1) hereafter Schmutz in view of Jacobs et al. (US 2012/0191273 A1) hereafter Jacobs.

Regarding claim 1, Schmutz teaches a data processing method (abstract) comprising: the scripting engine running the plurality of algorithms and thereby analyzing flight data ([28-29, 31]: The FDR can be configured to process one or more of the parameters it receives and apply various algorithms to determine the occurrence of an exceptional event. The FDR can use the received parameters to determine whether an aircraft has deviated from a flight plan, this can be determined using GPS data (e.g. from a dedicated GPS unit) and/or from extrapolated flight data based on other parameters that are provided to the FDR (i.e. analyzing flight data using the algorithm)) and outputting a trigger from the FDR, based on the flight data, according to one or more of the plurality of algorithms ([31]: When an exceptional condition (trigger) is detected, the FDR can begin streaming data to a ground station directly or indirectly (e.g. using a satellite link) using the embedded communication equipment (i.e. outputting trigger from FDR based on the flight data and the algorithm)).
Schmutz however does not explicitly teach a scripting engine disposed within a flight data recorder (FDR) receiving a plurality of algorithms from a script database within the flight data recorder.
Jacobs teaches a scripting engine disposed within a flight data recorder (FDR) receiving a plurality of algorithms from a script database within the flight data recorder (fig. 1(38, 12) and [65]: The rules database defines aircraft data conditions or events which trigger certain functions of the data processing unit (12). The rules database may be stored in memory in the data storage and control module (38) (i.e. database is stored in 38). When the data processing unit (12) powers up (101), all inputs are being monitored (104) and compared to a rules database which is stored in non-volatile memory (i.e. processing unit 12 receives the rules from database in 38)). 
(Jacobs, [65]).

Regarding claim 2, Schmutz in view of Jacobs teaches the data processing method according to claim 1. 
	Schmutz further teaches wherein the outputting the trigger from the FDR comprises outputting the trigger via at least one of an Ethernet port and an Aeronautical Radio, Incorporated (ARINC) 429 output algorithm ([31]: When an exceptional condition is detected, the FDR can begin streaming data to a ground station directly or indirectly (e.g. using a satellite link) using the embedded communication equipment (i.e. outputting trigger from FDR using satellite link, satellite link uses Ethernet ports)). 

Regarding claim 3, Schmutz in view of Jacobs teaches the data processing method according to claim 2. 
Schmutz further teaches wherein the outputting the trigger further comprises outputting the trigger via the at least one of the Ethernet port and the ARINC 429 output to a server via a wireless transmission ([31]: When an exceptional condition is detected, the FDR can begin streaming data to a ground station directly or indirectly (e.g. using a satellite link) (i.e. output trigger via Ethernet port). [49]: In step 310, the FDR determines whether an exception condition exists. If an exception condition exists (310: Yes) then the process continues to 312 at which point the FDR enables wireless transmit of selected aircraft data from the FDR to a remote location, using its embedded transmitter (i.e. transmission is done wirelessly)).  

Regarding claim 4, Schmutz in view of Jacobs teaches the data processing method according to claim 1.
Schmutz further teaches further comprising the FDR receiving the flight data from an external device ([42, 48]: The flight data recorder operations can involve receiving a data stream 209 from a flight data acquisition unit 102 (i.e. receive flight data from external device)).  

Regarding claim 6, Schmutz in view of Jacobs teaches the data processing method according to claim 1.
Schmutz further teaches wherein the running the algorithm further comprises streaming at least a portion of the flight data from the FDR via at least one of an Ethernet port ([26]: The communication equipment for the FDR can be any suitable equipment capable of carrying out the data communication tasks described herein. An ADS-B-Out transponder channel could transmit ADS-B type information to aircraft in the vicinity using communication protocols defined for ADS-B. The communication equipment can be comprised of cellular radio equipment, WiFi (based on IEEE 802.11 standard) or WiMax (based on IEEE 802.16 standard) type communication equipment (i.e. streaming flight data from FDR using Ethernet port)) and an Aeronautical Radio, Incorporated (ARINC) 429 output.
  
	Regarding claim 7, Schmutz in view of Jacobs teaches the data processing method according to claim 6.
	Schmutz further teaches wherein the streaming further comprises streaming at least the portion of the flight data via the at least one of the Ethernet port and the ARINC 429 output to at least one of a satellite data unit and an Automatic Dependent Surveillance-Broadcast (ADS-B) Mode S transponder ([26]: The communication equipment for the FDR can be any suitable equipment capable of carrying out the data communication tasks described herein. An ADS-B-Out transponder channel could transmit ADS-B type information to aircraft in the vicinity using communication protocols defined for ADS-B. The communication equipment can be comprised of cellular radio equipment, WiFi (based on IEEE 802.11 standard) or WiMax (based on IEEE 802.16 standard) type communication equipment.  Such communications protocols could be used when the aircraft is in range of appropriate commercial networks while airborne (i.e. streaming flight data via Ethernet port to ADS-B transponder)).

Regarding claim 15, Schmutz teaches a flight data recorder (FDR) (fig. 2(122)) comprising: 
17a scripting engine configured to run the plurality of algorithms and thereby analyze flight data and output a trigger based on the flight data ([28-29, 31]: The FDR can be configured to process one or more of the parameters it receives and apply various algorithms to determine the occurrence of an exceptional event (i.e. analyzing flight data using the algorithm). When an exceptional condition (trigger) is detected, the FDR can begin streaming data to a ground station directly or indirectly (e.g. using a satellite link) using the embedded communication equipment (i.e. outputting trigger from FDR based on the flight data and the algorithm)); 
an Ethernet port; and an Aeronautical Radio, Incorporated (ARINC) 429 output (fig. 2, [31]: the FDR can begin streaming data to a ground station directly or indirectly (e.g. using a satellite link) (i.e. satellite link uses Ethernet ports, ARINC 429 is an standard output in flights)), 
wherein the scripting engine is configured to output the trigger via at least one of the Ethernet port and the ARINC output ([31]: When an exceptional condition is detected, the FDR can begin streaming data to a ground station directly or indirectly (e.g. using a satellite link) using the embedded communication equipment (i.e. outputting trigger from FDR using satellite link, satellite link uses Ethernet ports))). 
Schmutz however does not explicitly teach a trigger script database which stores therein a plurality of algorithms.
Jacobs teaches a trigger script database which stores therein a plurality of algorithms (fig. 1(38, 12) and [65]: The rules database defines aircraft data conditions or events which trigger certain functions of the data processing unit (12). The rules database may be stored in memory in the data storage and control module (38) (i.e. database stores rules)). 
 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmutz to incorporate the teachings of Jacobs and a trigger script database stores plurality of algorithms. One of ordinary skilled in the art would have been motivated to combine the teachings in order trigger certain functions (Jacobs, [65]).

Regarding claim 16, Schmutz in view of Jacobs teaches the FDR according to claim 15.
	Schmutz further teaches wherein the Ethernet port and the ARINC 429 output are each configured to output data to a server via a wireless transmission ([24, 31]: The data stream will be communicated to a remote location using a wireless communication link. The FDR can begin streaming data to a ground station directly or indirectly (e.g. using a satellite link) using the embedded communication equipment).  

Regarding claim 17, Schmutz in view of Jacobs teaches the FDR according to claim 15.
Schmutz further teaches further comprising a flight data receiver configured to receive the flight data from an external device ([42, 48]: The flight data recorder operations can involve receiving a data stream 209 from a flight data acquisition unit 102 (i.e. receive flight data from external device)).   

Regarding claim 19, Schmutz in view of Jacobs teaches the FDR according to claim 15.
Schmutz further teaches wherein the scripting engine is further configured to run the plurality of algorithms and thereby stream at least a portion of the flight data from the FDR via at least one of the Ethernet port and the ARINC 429 output ([28-29, 31]: The FDR can be configured to process one or more of the parameters it receives and apply various algorithms to determine the occurrence of an exceptional event (i.e. run the algorithm). [31]: When an exceptional condition (trigger) is detected, the FDR can begin streaming data to a ground station directly or indirectly (e.g. using a satellite link) using the embedded communication equipment (i.e. outputting trigger, satellite link uses Ethernet ports)).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schmutz in view of Jacobs further in view of Valette et al. (US 2005/0228558 A1) hereafter Valette.	

Regarding claim 5, Schmutz in view of Jacobs teaches the data processing method according to claim 1.
Schmutz in view of Jacobs however does not teach wherein the FDR is a line replaceable unit, and the method further comprises loading the plurality of algorithms onto the script database of the flight data recorder via a data loader.
	Valette teaches wherein the FDR is a line replaceable unit ([22]: The method and system provide remote real-time access to the ACMS and ACMS peripherals, such as digital flight data recorder (DFDR), and other line replaceable units (LRUs) (i.e. FDR is a LRU)), and the method further comprises loading the plurality of algorithms onto the script database of the flight data recorder via a data loader ([31]: software upgrades may be loaded onto the ACMS 210 from the ground-based network 250 through the wireless network 280 (i.e. loading upgrades onto FDR)).
  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmutz (Valette, [31]).

	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Schmutz in view of Ziarno (US 2017/0259942 A1).

Regarding claim 21, Schmutz teaches a data processing method (abstract) comprising: 
the scripting engine running the second algorithm and thereby analyzing flight data ([28-29, 31]: The FDR can be configured to process one or more of the parameters it receives and apply various algorithms to determine the occurrence of an exceptional event. The FDR can use the received parameters to determine whether an aircraft has deviated from a flight plan, this can be determined using GPS data (e.g. from a dedicated GPS unit) and/or from extrapolated flight data based on other parameters that are provided to the FDR (i.e. analyzing flight data using the second algorithm among various algorithms)) and outputting a trigger from the FDR, based on the flight data ([31]: When an exceptional condition (trigger) is detected, the FDR can begin streaming data to a ground station directly or indirectly (e.g. using a satellite link) using the embedded communication equipment (i.e. outputting trigger from FDR based on the flight data and the algorithm)).
Schmutz however does not explicitly teach a scripting engine disposed within a flight data recorder (FDR) receiving a first algorithm; the scripting engine within the FDR receiving a second algorithm, thereby changing an algorithm run by the scripting engine.
Ziarno teaches a scripting engine disposed within a flight data recorder (FDR) receiving a first algorithm ([139]: The wireless engine sensors may sense engine parameters as engine data based on an engine sampling algorithm that is received from the WEMS module 20 (i.e. receive sampling algorithm which is first algorithm)); 
the scripting engine within the FDR receiving a second algorithm, thereby changing an algorithm run by the scripting engine ([139]: The wireless engine sensors may sense engine parameters as engine data based on an engine sampling algorithm that is received from the WEMS module 20. The new algorithm may be uploaded via a ground based transceiver and processor as part of an engine data control center 300 that processes engine data. The control center 300 will generate and transmit back to the aircraft a new engine sensing algorithm, which may be transmitted directly to the WEMS module 20 and then to the wireless sensor network (EWSN) 600. Dynamic algorithms that are uploaded to the WEMS module may instruct the sensor network 600 to sample new engine data via instructions to individual sensors to start, stop, or change a sampling rate (i.e. receive new algorithm and apply new algorithm)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmutz to incorporate the teachings of Ziarno and scripting engine in FDR receiving a first algorithm, the scripting engine in FDR receiving a second algorithm and changing an algorithm run by the scripting engine. One of ordinary skilled in the art would have been motivated to combine the teachings in order for in-flight diagnosis and assessment through the integration of the wireless engine sensors (Ziarno, [138]).

	Claim 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Schmutz in view of Ziarno further in view of  Lilly et al. (US 2016/0055685 A1) hereafter Lilly.

	Regarding claim 8, Schmutz in view of Ziarno teaches the data processing method according to claim 21.
	Schmutz in view of Ziarno however does not teach wherein the running the algorithm further comprises streaming Health and Usage Monitoring System (HUMS) flight data from the FDR via at least one of an Ethernet port and an Aeronautical Radio, Incorporated (ARINC) 429 output.
	Lilly teaches wherein the running the algorithm further comprises streaming Health and Usage Monitoring System (HUMS) flight data from the FDR via at least one of an Ethernet port and an Aeronautical Radio, Incorporated (ARINC) 429 output ([16]: the subject matter described herein relate to presenting information pertaining to a relative health or condition of one or more mechanical components of a vehicle in conjunction with an onboard monitoring system, such as a Health and Usage Monitoring Systems (HUMS) (i.e. streaming HUMS data by monitoring system such as FDR). [45]: uploading or otherwise transferring the set of raw measurement data from the monitoring system onboard the aircraft to a particular destination via the client device and the ad hoc wireless network (tasks 314, 316) (i.e. streaming data via Ethernet port)). 
 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmutz in view of Ziarno to incorporate the teachings of Lilly and streaming HUMS flight data from FDR via Ethernet port. One of ordinary skilled in the art would have been motivated to combine the teachings in order to review measurement data for the operation of the vehicle (Lilly, [45]).
	
	Regarding claim 9, Schmutz in view of Ziarno and Lilly teaches the data processing method according to claim 8.
	Lilly further teaches wherein the streaming further comprises streaming the HUMS flight data via the at least one of the Ethernet port and the ARINC 429 output to at least one of a satellite data unit and an Automatic Dependent Surveillance-Broadcast (ADS-B) Mode S transponder ([16]: the subject matter described herein relate to presenting information pertaining to a relative health or condition of one or more mechanical components of a vehicle in conjunction with an onboard monitoring system, such as a Health and Usage Monitoring Systems (HUMS) (i.e. streaming HUMS data by monitoring system such as FDR). [45]: uploading or otherwise transferring the set of raw measurement data from the monitoring system onboard the aircraft to a particular destination via the client device and the ad hoc wireless network (tasks 314, 316) (i.e. streaming data via Ethernet port to satellite data unit)).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmutz in view of Ziarno and Lilly to further incorporate the teachings of Lilly and streaming HUMS flight data from FDR via Ethernet port to satellite data unit. One of ordinary skilled in the art would have been motivated to combine the teachings in order to review measurement data for the operation of the vehicle (Lilly, [45]).

Claim(s) 22 is rejected under 35 U.S.C. 103 as being unpatentable over Schmutz in view of Jacobs further in view of Wang et al. (US 9,975,640 B1, hereinafter Wang).

Regarding claim 22, Schmutz in view of Jacobs teaches the FDR according to claim 15. 
Schmutz in view of Jacobs however does not teach further comprising: a Python interpreter.
Wang teaches a Python interpreter ([Col 56, 54-58]: A software module may be compiled and linked into an executable program, installed in a dynamic link library, or may be written in an interpreted programming language such as, for example, BASIC, Perl, or Python).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmutz in view of Jacobs to incorporate the teachings of Wang and scripting engine comprising Python interpreter. One of ordinary skilled in the art would have been motivated to combine the teachings in order to compile software modules (Wang, [Col 56, 55]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Schmutz in view of Jacobs and Wang further in view of Valette et al. (US 2005/0228558 A1) hereafter Valette.

Regarding claim 18, Schmutz in view of Jacobs and Wang teaches the FDR according to claim 22.
Schmutz in view of Jacobs and Wang however does not teach wherein the FDR is a line replaceable unit, and the scripting engine is configured to receive the first algorithm and the second algorithm via a data loader.
Valette teaches wherein the FDR is a line replaceable unit, and the scripting engine is configured to receive the first algorithm and the second algorithm via a data loader ([22]: The method and system provide remote real-time access to the ACMS and ACMS peripherals, such as digital flight data recorder (DFDR), and other line replaceable units (LRUs) (i.e. FDR is a LRU). [31]: software upgrades may be loaded onto the ACMS 210 from the ground-based network 250 through the wireless network 280 (i.e. loading upgrades onto FDR)).
  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmutz in view of Jacobs and Wang to incorporate the teachings of Valette and FDR is a line replaceable unit receiving first and second algorithm via a data loader. One of ordinary skilled in the art would have been motivated to combine the teachings in order to load the upgrades onto FDR (Valette, [31]).

Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Schmutz in view of Jacobs and Wang further in view of Lilly et al. (US 2016/0055685 A1) hereafter Lilly.

Regarding claim 20, Schmutz in view of Jacobs and Wang teaches the FDR according to claim 22.
Schmutz in view of Jacobs and Wang however does not teach wherein the scripting engine is further configured to run the second algorithm and thereby stream Health and Usage Monitoring 19System (HUMS) flight data from the FDR via at least one of the Ethernet port and the ARINC 429 output.
	Lilly teaches wherein the script engine is further configured to run the second algorithm and thereby stream Health and Usage Monitoring 19System (HUMS) flight data from the FDR via at least one of the Ethernet port and the ARINC 429 output ([16]: the subject matter described herein relate to presenting information pertaining to a relative health or condition of one or more mechanical components of a vehicle in conjunction with an onboard monitoring system, such as a Health and Usage Monitoring Systems (HUMS) (i.e. streaming HUMS data by monitoring system such as FDR). [45]: uploading or otherwise transferring the set of raw measurement data from the monitoring system onboard the aircraft to a particular destination via the client device and the ad hoc wireless network (tasks 314, 316) (i.e. streaming data via Ethernet port)). 
(Lilly, [45]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Schmutz in view of Jacobs further in view of Ziarno (US 2017/0259942 A1).

Regarding claim 23, Schmutz teaches a flight data recorder (FDR) (fig. 2(122)) comprising: 
17a scripting engine configured to receive and run the plurality of algorithms ([28-29, 31]: The FDR can be configured to process one or more of the parameters it receives and apply various algorithms to determine the occurrence of an exceptional event (i.e. analyzing flight data using the algorithm). When an exceptional condition (trigger) is detected, the FDR can begin streaming data to a ground station directly or indirectly (e.g. using a satellite link) using the embedded communication equipment (i.e. outputting trigger from FDR based on the flight data and the algorithm)); 
an Ethernet port; and an Aeronautical Radio, Incorporated (ARINC) 429 output (fig. 2, [31]: the FDR can begin streaming data to a ground station directly or indirectly (e.g. using a satellite link) (i.e. satellite link uses Ethernet ports, ARINC 429 is an standard output in flights)), 
wherein the scripting engine is further configured to:
by running the second algorithm, analyze flight data and output a trigger based on flight data ([28-29, 31]: The FDR can be configured to process one or more of the parameters it receives and apply various algorithms to determine the occurrence of an exceptional event (i.e. run algorithm and analyze flight data using the algorithm). When an exceptional condition (trigger) is detected, the FDR can begin streaming data to a ground station directly or indirectly (e.g. using a satellite link) using the embedded communication equipment (i.e. outputting trigger from FDR based on the flight data and the algorithm)); 
Schmutz however does not explicitly teach a trigger script database which stores therein a plurality of algorithms; receive and run a first algorithm of the plurality of algorithms; receive and run a second algorithm of the plurality of algorithms, thereby changing an algorithm run by the scripting engine.
Jacobs teaches a trigger script database which stores therein a plurality of algorithms (fig. 1(38, 12) and [65]: The rules database defines aircraft data conditions or events which trigger certain functions of the data processing unit (12). The rules database may be stored in memory in the data storage and control module (38) (i.e. database stores rules)). 
(Jacobs, [65]).
Schmutz in view of Jacobs however does not explicitly teach receive and run a first algorithm of the plurality of algorithms; receive and run a second algorithm of the plurality of algorithms, thereby changing an algorithm run by the scripting engine.
Ziarno teaches receive and run a first algorithm of the plurality of algorithms ([139]: The wireless engine sensors may sense engine parameters as engine data based on an engine sampling algorithm that is received from the WEMS module 20 (i.e. receive and execute sampling algorithm which is first algorithm)); 
receive and run a second algorithm of the plurality of algorithms, thereby changing an algorithm run by the scripting engine ([139]: The wireless engine sensors may sense engine parameters as engine data based on an engine sampling algorithm that is received from the WEMS module 20. The new algorithm may be uploaded via a ground based transceiver and processor as part of an engine data control center 300 that processes engine data. The control center 300 will generate and transmit back to the aircraft a new engine sensing algorithm, which may be transmitted directly to the WEMS module 20 and then to the wireless sensor network (EWSN) 600. Dynamic algorithms that are uploaded to the WEMS module may instruct the sensor network 600 to sample new engine data via instructions to individual sensors to start, stop, or change a sampling rate (i.e. receive new algorithm and apply new algorithm)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmutz in view of Jacobs to incorporate the teachings of Ziarno and scripting engine receive and run first algorithm, the scripting engine receive and run a second algorithm and changes an algorithm run by the scripting engine. One of ordinary skilled in the art would have been motivated to combine the teachings in order for in-flight diagnosis and assessment through the integration of the wireless engine sensors (Ziarno, [138]).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Schmutz in view of Jacobs and Ziarno further in view of Wang et al. (US 9,975,640 B1, hereinafter Wang).

Regarding claim 24, Schmutz in view of Jacobs and Ziarno teaches the FDR according to claim 23. 
Schmutz in view of Jacobs and Ziarno however does not teach wherein the scripting engine comprises a Python interpreter.
Wang teaches a Python interpreter ([Col 56, 54-58]: A software module may be compiled and linked into an executable program, installed in a dynamic link library, or may be written in an interpreted programming language such as, for example, BASIC, Perl, or Python).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmutz in view of Jacobs and Ziarno to incorporate the teachings of Wang and scripting engine comprising Python interpreter. One of ordinary skilled in the art would have been motivated to combine the teachings in order to compile software modules (Wang, [Col 56, 55]).

Additional References
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	a. McZeal et al., US 10,713,859 B1: Wireless flight data recorder with satellite network method for real time remote access and black box backup: This reference discloses the process of collecting flight data and stream flight data to the remote data center allowing emergency responders to immediately access exact location of the device (see fig.4, 9).
b. Nyikos et al., US 2017/0063944 A1: Flight Data Recorder Streaming (FDRS) Solution; This reference discloses collecting flight data by the flight data recorder (FDR) streaming server, analyzing flight data, selecting an antenna for .

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJANA KHAKURAL whose telephone number is (571)272-3704.  The examiner can normally be reached on M-F: 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/SUJANA KHAKURAL/Examiner, Art Unit 2453               

/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                                                                            

2/15/22